Citation Nr: 0103046	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral knee 
disability, to include arthritis, claimed as secondary to 
service-connected bilateral heel stress fractures.

2. Entitlement to service connection for bilateral ankle 
disability, to include arthritis, claimed as secondary to 
service-connected bilateral heel stress fractures.

3. Entitlement to service connection for bilateral hip 
disability, to include arthritis, claimed as secondary to 
service-connected bilateral heel stress fractures.

4. Entitlement to service connection for a back disability, 
to include arthritis, claimed as secondary to the service-
connected bilateral heel stress fractures.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1969 to April 1971 
and from June 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

The veteran essentially asserts that his service-connected 
right and left heel stress fractures cause and/or aggravate 
his pain with arthritic changes of the knees, ankles, hips, 
and back.  The VA and non-VA medical evidence of record shows 
that since 1995 the veteran has complained of pain of the 
knees, ankles, hips, and back and received treatment.  Given 
the veteran's contentions presented on appeal of persistent 
or recurrent symptoms of pain, the Board finds that a medical 
opinion as to whether the veteran's service-connected 
bilateral heel stress fractures cause or aggravate his pain 
with arthritic changes of the ankles, knees, hips, and back 
is needed.  Thus, additional development is warranted.

The evidence also indicates that the veteran has applied for 
Social Security benefits.  Clinical records associated with 
any such determination have not been obtained.  Thus 
development in this regard is also warranted. 

In addition to the foregoing, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided with 
the opportunity to submit additional 
evidence, to include lay statements and 
medical opinions, to support his claims.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
disability of the knees, ankles, hips, 
and/or back, to include as manifested by 
pain with arthritic changes, since 1999.  
After securing any necessary 
authorization from the veteran, the RO 
should request copies of all such 
reports, not already of record.  Medical 
facilities and doctors contacted should 
include Memorial Health Systems, 
Inc./Bakersfield Memorial Hospital, Kern 
Medical Center, Dr. H., and the VA 
Medical Center in Muskogee, Oklahoma.  
The veteran should be advised that the 
failure to obtain such evidence might 
adversely affect his claims.

3.  The RO should ascertain whether the 
veteran receives Social Security 
disability benefits, and if so, should 
obtain from the Social Security 
Administration the records pertinent to 
his claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any current disabilities of 
the knees, ankles, hips, and back, to 
include as manifested by pain with 
arthritic changes.  All indicated tests 
and studies should be conducted and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
bilateral heel stress fractures cause or 
aggravate any current disability of the 
knees, ankles, hips, or back, to include 
as manifested by pain with arthritic 
changes.  Additionally, if the examiner 
finds that the veteran's complaints are 
more properly attributable to other 
unrelated causes, he or she should so 
state.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  The RO should readjudicate the 
matters on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to VA compliance with the terms and 
conditions set forth in remand orders from the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



